DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 08/16/2022 have been entered and carefully considered with respect to claims 1 – 20, which are pending in this application. Claim 4 is presently amended. No claims are presently canceled or added. As a result, claims 1 - 20 are now pending in this application.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 20 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 5 - 9:
	Applicant argues that the Office Action admits that Boulanger and Tungare do not disclose: "a light deflector supported by the frame to direct the emitted light from the light emitting diode towards the user eye" as recited in claim 1. Maitre is asserted as disclosing this element in FIG. 1 and Paragraph [0073]. In Maitre, the light emitting diodes 10 direct light to a back side 5 of a lens 3 as shown in FIG. 1. The Office Action is asserting that the lens 3 is a deflector. 
Maitre does not cure the deficiencies of Boulanger and Tungare described above with 
respect to the previous claim elements. In addition, it is not clear how the use of lenses is consistent with of using opaque material to obscure the LEDs from an observer. The use of such lenses requires the LEDs to be mounted such that they direct the light towards the lenses, which observers can see. Thus, even if one were to maintain that the previous references taught the previous elements, there is no way to rearrange the LEDS to use the lens to reflect the light back to the eyes while still obscuring the LEDS. 
 Applicant further states that each of the independent claims 1 and 12 contain similar language and are believed to distinguish from the cited references for at least the same reasons. The dependent claims are also believed allowable for at least the same reasons as the independent claims from which they ultimately depend. 
 Response to Applicant’s arguments
Examiner reiterates that the spirit of the claimed invention is in fact captured from the disclosures of the cited references as combined.
Indeed, although Boulanger does not teach: “a light emitting diode supported by the frame to emit light, the light emitting diode obscured by an opaque material from an observer in front of the user in the environment; and a light deflector supported by the frame to direct the emitted light from the light emitting diode towards the user eye,” Tungare, nonetheless, teaches a communication and control system and method comprising a wearable support structure, which include features such as a light emitting diode supported by the frame to emit light, (See Tungare, Figs. 1A, 1C and Par. 0038: light, such as from LEDs (also designated as visual indicia), supported by the frame to emit light, is projected in a user's field of vision; Par. 0060: In some embodiments, such as illustrated in FIG. 13B, a plurality of visual indicia 24 (e.g., LEDs) may be colored LED lights attached to the user's eyeglass frames 38) the light emitting diode obscured by an opaque material from an observer in front of the user in the environment; (See Tungare, Par. 0031 and Pars. 0038, 0046: wearable support structure 12; - (One of ordinary skill in the art will understand that eye tracker 22 can be configured to detect fewer or more gaze directions (Fig. 9 illustrates one example of gaze spots 24 being affixed to a glasses frame 38, possibly in form of LED emitting light towards user eye)); See also Boulanger, Fig. 11 and Par. 0259; - (Based on interpretation of the instant Application at Fig. 7, it is obvious that this would represent a design variation applicable to the eyeglass structures of either Tungare or Boulanger); - This also a known technique in the art as indicated in, e.g,, Application DE 202005007749 U1 to Schweizer (setup to obscure LED light in order to protect the eyes from the direct light of LEDs); Refer also to US 2020/0348753 A1 to Lundberg et al.: eye tracking device comprising one or more illuminators, each illuminator comprising a light emitting side: LEDs obscured by an opaque material from an observer in front of the user in the environment))
	Moreover, Maitre suggests such feature of a light from a light emitting diode deflected and directed towards user eye. (See Maitre, Fig. 1 and Par. 0073: light sources 10 are light-emitting diodes (LED) 10 integrated with an eyeglass frame; light emitted by LEDs is reflected into the user's eye)
Thus, combining Maitre with Boulanger and Tungare would add an improvement to the eye tracking system with the feature of a deflector to direct emitted light from LEDs towards a user eye so that the light sources are not visible to an outside observer. 
	As for claim 4, the combination of Boulanger, Tungare, and Maitre teaches: the device of claim 1, wherein the light emitting diode comprises multiple light emitting diodes distributed about a perimeter of the frame and obscured by the opaque material, each light emitting diode including a light deflector supported by the frame to direct the emitted light towards the user eye to create a pattern of glints around an iris of the user for performing eye tracking. (The additional limitations to Claim 1 to make up Claim 4 are not novel to the disclosures of the cited references evoked in the rejection of Claim 1; See Tungare, Figs. 1A, 1C and Par. 0038: light, such as from LEDs (also designated as visual indicia), supported by the frame to emit light, is projected in a user's field of vision; Par. 0060: In some embodiments, such as illustrated in FIG. 13B, a plurality of visual indicia 24 (e.g., LEDs) may be colored LED lights attached to the user's eyeglass frames 38); - (Creating a pattern of glints around an iris of the user for performing eye tracking, is also known in the art, such as in, e.g., US 2015/0061996 A1 to Gustafson et al.: portable eye tracking device)))  
 	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is maintained as follows.  


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger et al. (US 2020/0394456 A1), hereinafter “Boulanger,” in view of Tungare et al. (US 2016/0246367 A1), hereinafter “Tungare,” and in view of Maitre et al. (US 2016/0187673 A1), hereinafter “Maitre,”  

	In regard to claim 1, Boulanger teaches: a device comprising: a frame configured to be supported in front of a user eye, (See Boulanger, Fig. 11: view of an exemplary implementation of a glasses frame supported in front of a user eye; See also Par. 0259 – 0264: detailed description of eyeglasses 1100) the frame having first side facing the user eye and a second side opposite the first side and facing an environment; (See Boulanger, Abstract and Par. 0320: user's physical environment while in use; Fig. 11: glasses frame; Par. 0077: wearable computing device 210 is a computing device such as a head-mounted eyeglasses device with frame having first side facing user eye and a second side opposite the first side and facing an environment)
	Boulanger does not teach: a light emitting diode supported by the frame to emit light, the light emitting diode obscured by an opaque material from an observer in front of the user in the environment; and a light deflector supported by the frame to direct the emitted light from the light emitting diode towards the user eye. 
	However, Tungare teaches a communication and control system and method comprising a wearable support structure, which include features such as a light emitting diode supported by the frame to emit light, (See Tungare, Figs. 1A, 1C and Par. 0038: light, such as from LEDs (also designated as visual indicia), supported by the frame to emit light, is projected in a user's field of vision; Par. 0060: In some embodiments, such as illustrated in FIG. 13B, a plurality of visual indicia 24 (e.g., LEDs) may be colored LED lights attached to the user's eyeglass frames 38) the light emitting diode obscured by an opaque material from an observer in front of the user in the environment; (See Tungare, Par. 0031: wearable support structure 12; Par. 0038 as cited above, and Par. 0046: one of ordinary skill in the art will understand that eye tracker 22 can be configured to detect fewer or more gaze directions (Fig. 9 illustrates one example of gaze spots 24 being affixed to a glasses frame 38, possibly in form of LED emitting light towards user eye); See also Boulanger, Fig. 11 and Par. 0259: front eyeglass frame 1102 includes a first and second rims 1104, 1110 having peripheral portions. In addition, front eyeglass frame 1102 may be formed as a single, unitary, integral piece or as separate components fastened together; - Based on the disclosure of the instant Application at Fig. 7 describing lens 330 supported by the frame 110 and including opaque material 700 which obscures LED 115 from view by an observer, it is obvious that this would represent a design variation applicable to the eyeglass structures of either Tungare or Boulanger); - This also a known technique in the art as indicated in, e.g,, Application DE 202005007749 U1 to Schweizer (setup to obscure LED light in order to protect the eyes from the direct light of LEDs
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Boulanger and Tungare, before him/her, to combine the capabilities of those references to implement a device for eye tracking consisting of illumination LEDs that are not visible to the user and an observer of the user. (Boulanger, Fig. 11 and Pars. 0259 – 0264, and 0320; Tungare, Figs. 1A, 1C and Pars. 0031, 0038, and 0259) 
	Both Boulanger and Tungare appear not to be specific about the feature of: a light deflector supported by the frame to direct the emitted light from the light emitting diode towards the user eye. 
	Nonetheless, Maitre suggests such feature of a light from a light emitting diode deflected and directed towards user eye. (See Maitre, Fig. 1 and Par. 0073: light sources 10 are light-emitting diodes (LED) 10 integrated with an eyeglass frame; light emitted by LEDs is reflected into the user's eye)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Boulanger, Tungare, and Maitre, before him/her, to combine the capabilities of those references to implement a device for eye tracking consisting of illumination LEDs that are not visible to the user and an observer of the user. Combining Maitre with Boulanger and Tungare would add an improvement to the eye tracking system with the feature of a deflector to direct emitted light from LEDs towards a user eye so that the light sources are not visible to an outside observer. (Maitre, Fig. 1 and Par. 0073).    
 
	In regard to claim 2, the combination of Boulanger, Tungare, and Maitre teaches: the device of claim 1, wherein the light deflector is obscured by the opaque material from the observer of the user. (Rationale applied to rejection of Claim 1, also applies, mutatis mutandis, to rejection of Claim 2, on the basis of Tungare, Par. 0031, Par. 0038, and Par. 0046; See also Boulanger, Fig. 11 and Par. 0259; - Based on Application specifications,             reflector 325 is attached to LED element 115 and the 2 elements are obscured by the same opaque material 700. Therefore the hypothetical structure holding an opaque material to the eyeglass system of Tungare or Boulanger is also suggested as obscuring the LED and light deflector supported by the eyeglass frame)
  
	In regard to claim 3, the combination of Boulanger, Tungare, and Maitre teaches: the device of claim 1, wherein the emitted light comprises infrared light and wherein the opaque material comprises the frame. (The additional limitations to Claim 1 to make up Claim 3 are not novel to the disclosures of the cited references evoked in the rejection of Claim 1; See Tungare, Fig. 4 and Par. 0041: One or more IR LEDs 34 illuminate the pupil position to give a clear image of the dark pupil) 
 
	In regard to claim 4, the combination of Boulanger, Tungare, and Maitre teaches: the device of claim 1, wherein the light emitting diode comprises multiple light emitting diodes distributed about a perimeter of the frame and obscured by the opaque material, each light emitting diode including a light deflector supported by the frame to direct the emitted light towards the user eye to create a pattern of glints around an iris of the user for performing eye tracking. (The additional limitations to Claim 1 to make up Claim 4 are not novel to the disclosures of the cited references evoked in the rejection of Claim 1; See Tungare, Figs. 1A, 1C and Par. 0038: light, such as from LEDs (also designated as visual indicia), supported by the frame to emit light, is projected in a user's field of vision; Par. 0060: In some embodiments, such as illustrated in FIG. 13B, a plurality of visual indicia 24 (e.g., LEDs) may be colored LED lights attached to the user's eyeglass frames 38); - (Creating a pattern of glints around an iris of the user for performing eye tracking, is also known in the art, such as in, e.g., US 2015/0061996 A1 to Gustafson et al.: portable eye tracking device))  

	In regard to claim 5, the combination of Boulanger, Tungare, and Maitre teaches: the device of claim 1, wherein the light deflector comprises a prism optically coupled to the light emitting diode. (The additional limitations to Claim 1 to make up Claim 5 are not novel to the disclosures of the cited references evoked in the rejection of Claim 1; See Tungare, Figs. 1A, 1C and Par. 0038; Par. 0060: In some embodiments, such as illustrated in FIG. 13B, a plurality of visual indicia 24 (e.g., LEDs) may be colored LED lights attached to the user's eyeglass frames 38); - The feature of the light deflector comprising a prism optically coupled to the light emitting diode, is a design variation, representing a means to direct LED emitted light towards user eye, known in the art as also depicted in WO 2022072167 A1 to Goodrich et al. in Pars. 0046 – 0048; - Thus Claim 5 is rejected) 
 
	In regard to claim 6, the combination of Boulanger, Tungare, and Maitre teaches: the device of claim 1, wherein the light deflector comprises a light pipe optically coupled to the light emitting diode and disposed within epoxy having a compatible index of refraction with the light pipe. (Claim 6 contains all the limitations of Claim 1 in addition to the additional limitations as above. The additional limitations are not novel to the disclosures of the cited references evoked in the rejection of Claim 1; - The feature of the light deflector comprising a light pipe optically coupled to the light emitting diode and disposed within epoxy having a compatible index of refraction with the light pipe, is a design variation, representing a means to direct LED emitted light towards user eye)  
 
	In regard to claim 7, the combination of Boulanger, Tungare, and Maitre teaches: the device of claim 1, wherein the light deflector comprises a diffractor coupled to the light emitting diode. (Claim 7 contains all the limitations of Claim 1 in addition to the additional limitations as above. The additional limitations are not novel to the disclosures of the cited references evoked in the rejection of Claim 1; - The feature of the light deflector comprising a diffractor coupled to the light emitting diode, is a design variation, representing a means to direct LED emitted light towards user eye; - Claim 7 is thus rejected on those grounds)
  
	In regard to claim 8, the combination of Boulanger, Tungare, and Maitre teaches: the device of claim 1, and further comprising a camera supported by the frame to capture images of the user eye. (See Boulanger, Par. 0337: eye tracking; See also disclosure in Claim 1 of Boulanger in relation to eye tracking system, which usually involves integration of a camera placed on eyeglass frame; See further Tungare, Par. 0036: camera interface 25 enables communication between the processor 21 and the eye tracker 22)  
 
	In regard to claim 9, the combination of Boulanger, Tungare, and Maitre teaches: the device of claim 1, wherein the frame is configured to support eyepieces for each eye having light emitting diodes and light deflectors. (Claim 9 contains all the limitations of Claim 1 in addition to the additional limitations as above. The additional limitations are not novel to the disclosures of the cited references evoked in the rejection of Claim 1; - The feature of the frame configured to support eyepieces for each eye having light emitting diodes and light deflectors, is a design variation, representing a means of support on the eyeglass frame for light emitting diodes and light deflectors; - Claim 9 is thus rejected on those grounds) 
 
	In regard to claim 10, the combination of Boulanger, Tungare, and Maitre teaches: the device of claim 1, wherein the light emitting diodes are coupled to a light emitting diode flex strip. (Claim 10 contains all the limitations of Claim 1 in addition to the additional limitations as above. The additional limitations are not novel to the disclosures of the cited references evoked in the rejection of Claim 1; - The feature of the light emitting diodes coupled to a light emitting diode flex strip, is a design variation, representing a means of coupling the light emitting diodes by a light emitting diode flex strip; - Claim 10 is thus rejected on those grounds)
  
	In regard to claim 11, the combination of Boulanger, Tungare, and Maitre teaches: the device of claim 1, wherein the frame is at least partially opaque such that the light emitting diodes are not directly visible to the user. (See rationale applied to rejection of Claim 1 as analyzed above, and applicable to the feature of the frame being at least partially opaque to make the light emitting diodes not directly visible to the user; - See Tungare, Figs. 1A, 1C and Par. 0038: LEDs (also designated as visual indicia); Par. 0060 and FIG. 13B: plurality of visual indicia 24 (e.g., LEDs) attached to the user's eyeglass frame; Par. 0031: wearable support structure 12; Fig. 9 illustrates one example of gaze spots 24 being affixed to a glasses frame 38, possibly in form of LED emitting light towards user eye): i.e., the light emitting diode is obscured by an opaque material from an observer in front of the user in the environment to be part of the implementation of a device for eye tracking consisting of illumination LEDs that are not visible to the user and an observer of the user)
  
	In regard to claim 12, the combination of Boulanger, Tungare, and Maitre teaches: a system comprising: a frame configured to hold an eyepiece in front of a field of view of a user eye, the frame coupled at a perimeter of the eyepiece; multiple light emitting diodes supported by the frame outside the perimeter of the eyepiece to emit light at a point obscured by an opaque material from the user eye; (See Tungare, Par. 0031: wearable support structure 12; Par. 0038 as cited above, and Par. 0046; (Fig. 9 illustrates one example of gaze spots 24 being affixed to a glasses frame 38, possibly in form of LED emitting lights towards user eye, i.e., multiple light emitting diodes supported by the frame outside the perimeter of the eyepiece in front of a field of view of a user eye) and light deflectors supported by the frame to redirect the emitted light from the light emitting diodes towards the user eye to illuminate the user eye for eye tracking. (The limitations of the system of Claim 12 are similar to those of the device of Claim 1 as analyzed above. Thus, the rationale for rejecting Claim 1 also applies here, mutatis mutandis, for rejection of Claim 12) 
  
	In regard to claim 13, the combination of Boulanger, Tungare, and Maitre teaches: the system of claim 12, wherein the light deflectors are obscured by the opaque material from an observer of the user. (See rationale applied to rejection of Claim 2 as analyzed above, and due to the similarities of their respective limitations) 
  
	In regard to claim 14, the combination of Boulanger, Tungare, and Maitre teaches: the system of claim 12, wherein the emitted light comprises infrared light (See rationale applied to rejection of Claim 3 as analyzed above, and due to the similarities of their respective limitations) and wherein the opaque material comprises the frame that is at least partially opaque such that the light emitting diodes are not directly visible to the user. (See further rationale applied to rejection of Claim 11 as analyzed above, and due to the similarities of their respective limitations)
  
	In regard to claim 15, the combination of Boulanger, Tungare, and Maitre teaches: the system of claim 12, wherein the light emitting diode comprises multiple light emitting diodes distributed about a perimeter of the frame (See rationale applied to rejection of claims 4, and 12 as analyzed above, and due to the similarities of their respective limitations with the above limitation) and obscured by the opaque material, each light emitting diode including a light deflector supported by the frame to direct the emitted light towards the user eye. (See rationale applied to rejection of claims 1, 2, 4 and 13 as analyzed above, since the features are disclosed by the combination of the cited references)
  
	In regard to claim 16, the combination of Boulanger, Tungare, and Maitre teaches: the system of claim 12, wherein the light deflectors comprise prisms optically coupled to the light emitting diodes. (See rationale applied to rejection of Claim 5 as analyzed above, and due to the similarities of their respective limitations with the above limitation)
  
	In regard to claim 17, the combination of Boulanger, Tungare, and Maitre teaches: the system of claim 12, wherein the light deflectors comprise light pipes optically coupled to the light emitting diodes and disposed within epoxy having a compatible index of refraction with the light pipes. (See rationale applied to rejection of Claim 6 as analyzed above, and due to the similarities of their respective limitations with the above limitation)
  
	In regard to claim 18, the combination of Boulanger, Tungare, and Maitre teaches: the system of claim 12, wherein the light deflectors comprise diffractors coupled to the light emitting diodes. (See rationale applied to rejection of Claim 7 as analyzed above, and due to the similarities of their respective limitations with the above limitation)
  
	In regard to claim 19, the combination of Boulanger, Tungare, and Maitre teaches: the system of claim 12 and further comprising a camera supported by the frame to capture images of the user eye. (See rationale applied to rejection of Claim 8 as analyzed above, and due to the similarities of their respective limitations with the above limitation; See Boulanger, Par. 0337 and disclosure in Claim 1 of Boulanger; See further Tungare, Par. 0036: camera interface 25 enables communication between the processor 21 and the eye tracker 22)
  
	In regard to claim 20, the combination of Boulanger, Tungare, and Maitre teaches: the system of claim 12, wherein the frame is configured to support eyepieces for each eye having light emitting diodes and light deflectors and wherein the light emitting diodes are coupled to a light emitting diode flex strip. (See rationale applied to rejection of Claim 9 as analyzed above, and due to the similarities of their respective limitations with the above limitation; See Boulanger, Par. 0337 and disclosure in Claim 1 of Boulanger; See further Tungare, Par. 0036: camera interface 25 enables communication between the processor 21 and the eye tracker 22)


References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Abdollahian (US 20190392830 A1) teaches System and Method For User Alerts During An Immersive Computer-Generated Reality Experience.
SINAY et al. (US 20180307308 A1) teaches SYSTEM FOR DETECTING SIX DEGREES OF FREEDOM OF MOVEMENT BY TRACKING OPTICAL FLOW OF BACKSCATTERED LASER SPECKLE PATTERNS--.
GOODRICH et al.. (WO 2022072167 A1) teaches EYEWEAR INCLUDING VIRTUAL SCENE WITH 3D FRAMES.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487